


109 HR 5488 IH: To amend the Internal Revenue Code of 1986 to extend the

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5488
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  period of limitation for filing a claim for credit or refund of an estate tax
		  overpayment attributable to litigation continuing after the return for the
		  estate is filed.
	
	
		1.Short titleThis Act may be cited as the Estate
			 Litigation Fairness Act.
		2.Extending period
			 of limitation on filing claim for credit or refund of estate tax overpayments
			 attributable to litigation continuing after the return for the estate is
			 filed
			(a)In
			 generalSection 6511 of the
			 Internal Revenue Code of 1986 (relating to limitations on credit or refund) is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Special rule for
				estate tax overpayments attributable to litigation continuing after the return
				for the estate is filed
						(1)Extension of
				period of limitationIf the claim for credit or refund relates to
				an overpayment of tax imposed by chapter 11 by reason of an expense—
							(A)which is paid or
				incurred after the return for the estate is filed, and
							(B)which would not
				have been so paid or incurred but for litigation continuing after the filing of
				such return,
							then the
				3-year period of limitation described in subsections (a) and (b) shall not
				expire before the end of the 4-year period beginning on the first date such
				litigation is no longer subject to judicial review.(2)Amount of credit
				or refundIn the case of a claim described in paragraph (1), the
				amount of the credit or refund may exceed the portion of the tax paid within
				the period prescribed in subsection (b)(2).
						(3)TerminationThis
				subsection shall not apply to estates of decedents dying after the last day of
				the 1-year period beginning on the date of the enactment of this
				subsection.
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 estates of decedents dying after October 1, 1998.
				(2)Waiver of statute
			 of limitationsIf the credit
			 or refund of any overpayment of tax resulting from the amendments made by
			 subsection (a) is prevented at any time before the close of the 1-year period
			 beginning on the date of the enactment of this Act by the operation of any law
			 or rule of law (including res judicata), refund or credit of such overpayment
			 (to the extent attributable to such amendments) may, nevertheless, be made or
			 allowed if claim therefor is filed before the close of such 1-year
			 period.
				
